DETAILED ACTION
Status of Claims: Claims 14-43 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-16, 18-21, 25-33, 35-36, 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 20180092104 A1) in view of Tooher et al. (US 20190208482 A1).
Regarding claims 14 and 31, Sheng et al. disclose a method/UE with instructions comprising: receiving, by an apparatus from an access point, a second (paragraph [0126]; eNB configures UE with a DCI format that indicates inner code coding rate and the UE has been configured with MCS from some DCI. The UE is configured with an updated inner code coding rate and may use this updated rate) (paragraph [0125]; eNB may be triggered to configure the UE with a DCI with one or more fields indicating a MCS. These one or more fields are updated with a new inner coding rate or new modulation scheme) (abstract; the transmission uses a grant-free access). However, Sheng et al. may not explicitly suggest wherein the first transmission scheme and the second transmission scheme each includes at least one of: a numerology specifying at least one of a cyclic prefix length, or a subcarrier spacing; or a resource group. Tooher et al. from the same or similar field of endeavor suggest wherein the first transmission scheme and the second transmission scheme each includes at least one of: a numerology specifying at least one of a cyclic prefix length, or a subcarrier spacing; or a resource group for a grant-free transmission (paragraphs [0114] [0125] [0094]; gNB sends first control channel transmission (DCI) to indicate boundaries and parameters for at least one numerology. The gNB may send a second control channel information to change/update new boundaries and new sets of parameters for at least one numerology. Numerology may be parameterized by subcarrier spacing, CP length, and a number of symbols for a scheduling opportunity/slot length/boundary). Therefore it would have been obvious to a person of ordinary skill in 
Regarding claims 15 and 32, Sheng et al. further suggest wherein the first transmission scheme and the second transmission scheme are semi-statically or dynamically configured or predefined by an access point by Radio Resource Control (RRC) signaling or Downlink Control Information (DCI) signaling (paragraph [0126]; eNB configures UE with a DCI format that indicates inner code coding rate and the UE has been configured with MCS from some DCI. The UE is configured with an updated inner code coding rate and may use this updated rate) (paragraph [0125]; eNB may be triggered to configure the UE with a DCI with one or more fields indicating a MCS. These one or more fields are updated with a new inner coding rate or new modulation scheme). Tooher et al. also disclose this limitation (paragraphs [0114] [0125] [0094]; gNB sends first control channel transmission (DCI) to indicate boundaries and parameters for at least one numerology. The gNB may send a second control channel information to change/update new boundaries and new sets of parameters for at least one numerology. Numerology may be parameterized by subcarrier spacing, CP length, and a number of symbols for a scheduling opportunity/slot length/boundary).  
Regarding claims 16 and 33, Sheng et al. further suggest wherein the first transmission scheme and the second transmission scheme are each at least one of: a modulation and coding scheme (MCS); a number of symbols per slot of the numerology; a packet size variation with resource block adaptation for data transmission; or an actual number of times for repetition of transmission of a transport block (TB) by the apparatus, wherein the actual number of times for the repetition of transmission of the TB in at least one scenario is equal to or larger than a configured, apparatus-specific number of times for repetition of transmission of one TB by the apparatus (paragraph [0126]; eNB configures UE with a DCI format that indicates inner code coding rate and the UE has been configured with MCS from some DCI. The UE is configured with an updated inner code coding rate and may use this updated rate) (paragraph [0125]; eNB may be triggered to configure the UE with a DCI with one or more fields indicating a MCS. These one or more fields are updated with a new inner coding rate or new modulation scheme). Tooher et al. also disclose this limitation (paragraphs [0114] [0125] [0094]; gNB sends first control channel transmission (DCI) to indicate boundaries and parameters for at least one numerology. The gNB may send a second control channel information to change/update new boundaries and new sets of parameters for at least one numerology. Numerology may be parameterized by subcarrier spacing, CP length, and a number of symbols for a scheduling opportunity/slot length/boundary).  
Regarding claims 18 and 35, Sheng et al. further suggest wherein the resource group is selected responsive to determining that switching to a different resource group (paragraphs [0112-0113]; dynamic resource sharing and adapting transmission duration or by using different resources to allow multiplexing of different durations of transmission).  
Regarding claim 19, Sheng et al. further suggest wherein the MCS is selected based on a lookup table containing a plurality of sets of communication channel parameters, each set of the plurality of sets correlated with a different MCS, and HW 85291799US02Page 2 of 9the MCS correlated with communication channel parameters in the lookup table that match downlink channel conditions measured by the UE (paragraphs [0057] [0122-0123]; MCS table sets are based on channel conditions and interference. Channel condition, interference, and link adaptation are tied to UE capability).  
Regarding claim 20, Sheng et al. further suggest wherein the MCS is selected to accommodate a data packet size different from a preconfigured data packet size assigned in a preconfiguration of the UE (paragraphs [0056] [0154]; MCS is updated for an inner coding rate if outer code rate is not a high rate and to avoid performance degradation between eMBB and URLLC which has different packet size).  
Regarding claims 21 and 36, Sheng et al. further suggest wherein the second indication signal comprises at least one of: a pilot signal; a demodulation reference signal; a second pilot signal associated with a grant-free preconfigured resource group; a preamble; or uplink control information for an adaptation indication (paragraphs [0056] [0145]).  
Regarding claims 25 and 38, Sheng et al. further suggest wherein the second indication signal includes an indicator indicating at least one of: a transmission (paragraphs [0040] [0123]).
Regarding claims 26 and 39, Sheng et al. disclose method/access point with instructions for transmission adaptation comprising: sending, by an access point, from a user equipment (UE), a second indication signal that is different from a previously configured first indication signal and that indicates a second transmission scheme selected for the UE and different from a first transmission scheme currently assigned to the UE for grant-free first-packet uplink transmissions (paragraph [0126]; eNB configures UE with a DCI format that indicates inner code coding rate and the UE has been configured with MCS from some DCI. The UE is configured with an updated inner code coding rate and may use this updated rate) (paragraph [0125]; eNB may be triggered to configure the UE with a DCI with one or more fields indicating a MCS. These one or more fields are updated with a new inner coding rate or new modulation scheme) (abstract; the transmission uses a grant-free access). However, Sheng et al. may not explicitly suggest wherein the first transmission scheme and the second transmission scheme each includes at least one of: a numerology specifying at least one of a cyclic prefix length, or a subcarrier spacing; or a (paragraphs [0114] [0125] [0094]; gNB sends first control channel transmission (DCI) to indicate boundaries and parameters for at least one numerology. The gNB may send a second control channel information to change/update new boundaries and new sets of parameters for at least one numerology. Numerology may be parameterized by subcarrier spacing, CP length, and a number of symbols for a scheduling opportunity/slot length/boundary). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Sheng et al.’s method/system where the first transmission scheme and the second transmission scheme each includes at least one of: a numerology specifying at least one of a cyclic prefix length, or a subcarrier spacing; or a resource group as suggested by Tooher et al. The motivation would have been to enable more dynamic control over the numerology parameters for flexible resource usage (paragraph [0114] [0116]).
 Regarding claims 27 and 40, Sheng et al. further suggest wherein the access point semi-statically or dynamically configures or predefines the first transmission scheme and the second transmission scheme by Radio Resource Control (RRC) signaling or Downlink Control Information (DCI) signaling (paragraph [0126]; eNB configures UE with a DCI format that indicates inner code coding rate and the UE has been configured with MCS from some DCI. The UE is configured with an updated inner code coding rate and may use this updated rate) (paragraph [0125]; eNB may be triggered to configure the UE with a DCI with one or more fields indicating a MCS. These one or more fields are updated with a new inner coding rate or new modulation scheme). Tooher et al. also disclose this limitation (paragraphs [0114] [0125] [0094]; gNB sends first control channel transmission (DCI) to indicate boundaries and parameters for at least one numerology. The gNB may send a second control channel information to change/update new boundaries and new sets of parameters for at least one numerology. Numerology may be parameterized by subcarrier spacing, CP length, and a number of symbols for a scheduling opportunity/slot length/boundary).  
Regarding claims 28 and 41, Sheng et al. further suggest wherein the first transmission scheme and the second transmission scheme are each at least one of: a modulation and coding scheme (MCS); a number of symbols per slot of the numerology; a packet size variation with resource block adaptation for data transmission; or an actual number of times for repetition of transmission of a transport block (TB) by the apparatus, wherein the actual number of times for the repetition of transmission of the TB in at least one scenario is equal to or larger than a configured, apparatus-specific number of times for repetition of transmission of one TB by the apparatus (paragraph [0126]; eNB configures UE with a DCI format that indicates inner code coding rate and the UE has been configured with MCS from some DCI. The UE is configured with an updated inner code coding rate and may use this updated rate) (paragraph [0125]; eNB may be triggered to configure the UE with a DCI with one or more fields indicating a MCS. These one or more fields are updated with a new inner coding rate or new modulation scheme). Tooher et al. also disclose this limitation (paragraphs [0114] [0125] [0094]; gNB sends first control channel transmission (DCI) to indicate boundaries and parameters for at least one numerology. The gNB may send a second control channel information to change/update new boundaries and new sets of parameters for at least one numerology. Numerology may be parameterized by subcarrier spacing, CP length, and a number of symbols for a scheduling opportunity/slot length/boundary). 
Regarding claims 29 and 42, Sheng et al. further suggest wherein the second indication signal comprises at least one of: a pilot signal; a demodulation reference signal; a second pilot signal associated with a grant-free preconfigured resource group; a preamble; or uplink control information for an adaptation indication (paragraphs [0056] [0145]).  
Regarding claims 30 and 43, Sheng et al. further suggest wherein the second indication signal comprises an indicator indicating at least one of: a transmission adaptation made by the UE; a transmission adaptation requested by the UE; information about transmission characteristics related to the UE; or a response to a request by the UE to use one of a plurality of resource group types, wherein the resource group types include at least a normal type with approximately equal amounts of resources allocated in a time domain and a frequency domain, a low latency type with more resources allocated in the frequency domain than in the time domain, and a low coverage type with more resources allocated in the time domain than in the frequency domain (paragraphs [0040] [0123])
Claim(s) 14-18, 21, 25-36, 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US 20180199334 A1) in view of Tooher et al. (US 20190208482 A1).
Regarding claims 14 and 31, Ying et al. disclose a method/UE with instructions comprising: receiving, by an apparatus from an access point, a second indication signal that is different from a previously configured first indication signal and that indicates a second transmission scheme selected for the UE and different from a first transmission scheme currently assigned to the apparatus for grant-free first-packet uplink transmissions (paragraphs [0104-0105]; initial transmission (before SR) may be configured by RRC, DCI which the configuration may indicate MCS, numerology) (paragraph [0178]; UE is signaled with bit to indicate the requested MCS is allowed for transmission) (paragraph [0172]; the initial transmission is grant-free). However, Ying et al. may not explicitly suggest wherein the first transmission scheme and the second transmission scheme each includes at least one of: a numerology specifying at least one of a cyclic prefix length, or a subcarrier spacing; or a resource group. Tooher et al. from the same or similar field of endeavor suggest wherein the first transmission scheme and the second transmission scheme each includes at least one of: a numerology specifying at least one of a cyclic prefix length, or a subcarrier spacing; or a resource group for a grant-free transmission (paragraphs [0114] [0125] [0094]; gNB sends first control channel transmission (DCI) to indicate boundaries and parameters for at least one numerology. The gNB may send a second control channel information to change/update new boundaries and new sets of parameters for at least one numerology. Numerology may be parameterized by subcarrier spacing, CP length, and a number of symbols for a scheduling opportunity/slot length/boundary). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ying et al.’s method/system where the first transmission scheme and the second transmission scheme each includes at least one of: a numerology specifying at least one of a cyclic prefix length, or a subcarrier spacing; or a resource group as suggested by Tooher et al. The motivation would have been to enable more dynamic control over the numerology parameters for flexible resource usage (paragraph [0114] [0116]).
Regarding claims 15 and 32, Ying et al. further suggest wherein the first transmission scheme and the second transmission scheme are semi-statically or dynamically configured or predefined by an access point by Radio Resource Control (RRC) signaling or Downlink Control Information (DCI) signaling (paragraphs [0104-0105]; initial transmission (before SR) may be configured by RRC, DCI which the configuration may indicate MCS, numerology) (paragraph [0178]; UE is signaled with bit to indicate the requested MCS is allowed for transmission). Tooher et al. also disclose this limitation (paragraphs [0114] [0125] [0094]; gNB sends first control channel transmission (DCI) to indicate boundaries and parameters for at least one numerology. The gNB may send a second control channel information to change/update new boundaries and new sets of parameters for at least one numerology. Numerology may be parameterized by subcarrier spacing, CP length, and a number of symbols for a scheduling opportunity/slot length/boundary).  
Regarding claims 16 and 33, Ying et al. further suggest wherein the first transmission scheme and the second transmission scheme are each at least one of: a modulation and coding scheme (MCS); a number of symbols per slot of the numerology; a packet size variation with resource block adaptation for data transmission; or an actual number of times for repetition of transmission of a transport block (TB) by the UE, wherein the actual number of times for the repetition of transmission of the TB in at least one scenario is equal to or larger than a configured, UE-specific number of times for repetition of transmission of one TB by the UE (paragraphs [0104-0105]; initial transmission (before SR) may be configured by RRC, DCI which the configuration may indicate MCS, numerology) (paragraph [0178]; UE is signaled with bit to indicate the requested MCS is allowed for transmission). Tooher et al. also disclose this limitation (paragraphs [0114] [0125] [0094]; gNB sends first control channel transmission (DCI) to indicate boundaries and parameters for at least one numerology. The gNB may send a second control channel information to change/update new boundaries and new sets of parameters for at least one numerology. Numerology may be parameterized by subcarrier spacing, CP length, and a number of symbols for a scheduling opportunity/slot length/boundary). 
Regarding claims 17 and 34, Ying et al. further suggest wherein a newly arrived data packet is switched to a different resource block in a single transmission without packet segmentation (paragraph [0176]; different resources may be used by different transmission).  
Regarding claims 18 and 35, Ying et al. further suggest wherein the resource group is selected responsive to determining that switching to a different resource group enhances resource utilization (paragraph [0189]; resources are selected from the resource pools for different transmissions (initial and additional) to enhance reliability).  
Regarding claims 21 and 36, Ying et al. further suggest wherein the second indication signal comprises at least one of: a pilot signal; a demodulation reference signal; a second pilot signal associated with a grant-free preconfigured resource group; a preamble; or uplink control information for an adaptation indication (paragraphs [0149]).  
Regarding claims 25 and 38, Ying et al. further suggest wherein the second indication signal includes an indicator indicating at least one of: a transmission adaptation made by the UE; a transmission adaptation requested by the UE; information about transmission characteristics related to the UE; or a response to a request by the UE to use one of a plurality of resource group types, wherein the resource group types include at least a normal type with approximately equal amounts of resources allocated in a time domain and a frequency domain, a low latency type with more resources allocated in the frequency domain than in the time domain, and a low coverage type with more resources allocated in the time domain than in the frequency domain (paragraph [0178]).
Regarding claims 26 and 39, Ying et al. disclose method/access point with instructions for transmission adaptation comprising: sending, by an access point, from a user equipment (UE), a second indication signal that is different from a previously (paragraphs [0104-0105]; initial transmission (before SR) may be configured by RRC, DCI which the configuration may indicate MCS, numerology) (paragraph [0178]; UE is signaled with bit to indicate the requested MCS is allowed for transmission) (paragraph [0172]; the initial transmission is grant-free). However, Ying et al. may not explicitly suggest wherein the first transmission scheme and the second transmission scheme each includes at least one of: a numerology specifying at least one of a cyclic prefix length, or a subcarrier spacing; or a resource group. Tooher et al. from the same or similar field of endeavor suggest wherein the first transmission scheme and the second transmission scheme each includes at least one of: a numerology specifying at least one of a cyclic prefix length, or a subcarrier spacing; or a resource group for a grant-free transmission (paragraphs [0114] [0125] [0094]; gNB sends first control channel transmission (DCI) to indicate boundaries and parameters for at least one numerology. The gNB may send a second control channel information to change/update new boundaries and new sets of parameters for at least one numerology. Numerology may be parameterized by subcarrier spacing, CP length, and a number of symbols for a scheduling opportunity/slot length/boundary). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ying et al.’s method/system where the first transmission scheme and the second transmission scheme each includes at least one of: a numerology specifying at least one of a cyclic prefix length, or a subcarrier 
Regarding claims 27 and 40, Ying et al. further suggest wherein the access point semi-statically or dynamically configures or predefines the first transmission scheme and the second transmission scheme by Radio Resource Control (RRC) signaling or Downlink Control Information (DCI) signaling (paragraphs [0104-0105]; initial transmission (before SR) may be configured by RRC, DCI which the configuration may indicate MCS, numerology) (paragraph [0178]; UE is signaled with bit to indicate the requested MCS is allowed for transmission). Tooher et al. also disclose this limitation (paragraphs [0114] [0125] [0094]; gNB sends first control channel transmission (DCI) to indicate boundaries and parameters for at least one numerology. The gNB may send a second control channel information to change/update new boundaries and new sets of parameters for at least one numerology. Numerology may be parameterized by subcarrier spacing, CP length, and a number of symbols for a scheduling opportunity/slot length/boundary). 
Regarding claims 28 and 41, Ying et al. further suggest wherein the first transmission scheme and the second transmission scheme are each at least one of: a modulation and coding scheme (MCS); a number of symbols per slot of the numerology; a packet size variation with resource block adaptation for data transmission; or an actual number of times for repetition of transmission of a transport block (TB) by the UE, wherein the actual number of times for the repetition of transmission of the TB in at least  (paragraphs [0104-0105]; initial transmission (before SR) may be configured by RRC, DCI which the configuration may indicate MCS, numerology) (paragraph [0178]; UE is signaled with bit to indicate the requested MCS is allowed for transmission). Tooher et al. also disclose this limitation (paragraphs [0114] [0125] [0094]; gNB sends first control channel transmission (DCI) to indicate boundaries and parameters for at least one numerology. The gNB may send a second control channel information to change/update new boundaries and new sets of parameters for at least one numerology. Numerology may be parameterized by subcarrier spacing, CP length, and a number of symbols for a scheduling opportunity/slot length/boundary).  
Regarding claims 29 and 42, Ying et al. further suggest wherein the second indication signal comprises at least one of: a pilot signal; a demodulation reference signal; a second pilot signal associated with a grant-free preconfigured resource group; a preamble; or uplink control information for an adaptation indication (paragraphs [0149]).  
Regarding claims 30 and 43, Ying et al. further suggest wherein the second indication signal comprises an indicator indicating at least one of: a transmission adaptation made by the UE; a transmission adaptation requested by the UE; information about transmission characteristics related to the UE; or a response to a request by the UE to use one of a plurality of resource group types, wherein the resource group types include at least a normal type with approximately equal amounts of resources allocated (paragraph [0178]).
Claims 22 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 20180092104 A1) or Ying et al. (US 20180199334 A1) in view of Tooher et al. (US 20190208482 A1), and further in view of Wang et al. (US 20170332412 A1).
Regarding claims 22 and 37, Sheng et al. or Ying et al., and Tooher et al. disclose all the subject matter of the claimed invention as recited in claims 21 and 36 above without explicitly suggest wherein the pilot signal is a member of one of a plurality of subsets of a pool of pilot signals, wherein each subset of the subsets is associated with a different MCS, and wherein transmission by the UE of one of the pilot signals in a selected subset indicates that an MCS associated with the selected subset is to be used. However, Wang et al. from the same or similar field of endeavor suggest wherein the pilot signal is a member of one of a plurality of subsets of a pool of pilot signals, wherein each subset of the subsets is associated with a different MCS, and wherein transmission by the UE of one of the pilot signals in a selected subset indicates that an MCS associated with the selected subset is to be used (paragraph [0082]; preamble sequences may be divided into multiple groups. The groups correspond to different code rates and modulation schemes). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Sheng et al. or Ying et al., and Tooher et al.’s .
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 20180092104 A1) or Ying et al. (US 20180199334 A1) in view of Tooher et al. (US 20190208482 A1), and further in view of Pecen et al. (US 20140269605 A1).
Regarding claim 23, Sheng et al. or Ying et al., and Tooher et al. disclose all the subject matter of the claimed invention as recited in claim 14 above without explicitly suggest wherein, when a collision occurs between a first data packet transmitted by the UE and a second data packet transmitted by a second UE, retransmission of the first data packet and the second data packet occurs by at least one of: the UE retransmitting the first data packet at a first time and the second UE retransmitting the second data packet at a second time, wherein the first time and the second time are different; or the UE retransmitting the first data packet at a first frequency resource and the second UE retransmitting the second data packet at a second frequency resource, wherein the first frequency resource and the second frequency resource are different. However, Pecen et al. from the same or similar field of endeavor suggest wherein, when a collision occurs between a first data packet transmitted by the UE and a second data packet transmitted by a second UE, retransmission of the first data packet and the second data (paragraphs [0044] [0059]; a collision may occur if more than one UE selects the same RRU and the same PUSSCH parameters (e.g., preamble/pilot sequence). A user retransmits its user packet with the same preamble but at a different location in a randomly selected RRU in the next subframes or in a randomly selected preamble window with a new MCS code). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Sheng et al. or Ying et al., and Tooher et al.’s method/system where when a collision occurs between a first data packet transmitted by the UE and a second data packet transmitted by a second UE, retransmission of the first data packet and the second data packet occurs by at least one of: the UE retransmitting the first data packet at a first time and the second UE retransmitting the second data packet at a second time, wherein the first time and the second time are different; or the UE retransmitting the first data packet at a first frequency resource and the second UE retransmitting the second data packet at a second frequency resource, wherein the first frequency resource and the second frequency resource are different as suggested by Pecen et al. The motivation would have been to maximize or otherwise increase system capacity and reduce packet collisions (paragraph [0059]).
Regarding claim 24, Sheng et al. or Ying et al., and Tooher et al. disclose all the subject matter of the claimed invention as recited in claim 14 above without explicitly suggest wherein, when a collision occurs between a first data packet transmitted by the UE and a second data packet transmitted by a second UE because a same pilot signal is associated with both the first data packet and the second data packet, retransmission of the first data packet and the second data packet occurs by at least one of: the UE retransmitting the first data packet at a first time and the second UE HW 85291799US02Page 3 of 9retransmitting the second data packet at a second time, wherein the first time and the second time are different, and wherein the UE and the second UE use the same pilot signal; the UE retransmitting the first data packet at a first frequency resource and the second UE retransmitting the second data packet at a second frequency resource, wherein the first frequency resource and the second frequency resource are different, and wherein the UE and the second UE use the same pilot signal; or the UE and the second UE retransmitting the first data packet and the second data packet with different pilot signals. However, Pecen et al. from the same or similar field of endeavor suggest wherein, when a collision occurs between a first data packet transmitted by the UE and a second data packet transmitted by a second UE because a same pilot signal is associated with both the first data packet and the second data packet, retransmission of the first data packet and the second data packet occurs by at least one of: the UE retransmitting the first data packet at a first time and the second UE HW 85291799US02Page 3 of 9retransmitting the second data packet at a second time, wherein the first time and the second time are different, and wherein the UE and the second UE use the same pilot signal; the UE retransmitting the first data packet at a first frequency resource and the second UE (paragraphs [0044] [0059]; a collision may occur if more than one UE selects the same RRU and the same PUSSCH parameters (e.g., preamble/pilot sequence). A user retransmits its user packet with the same preamble but at a different location in a randomly selected RRu in the next subframes or in a randomly selected preamble window with a new MCS code). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Sheng et al. or Ying et al., and Tooher et al.’s method/system where when a collision occurs between a first data packet transmitted by the UE and a second data packet transmitted by a second UE because a same pilot signal is associated with both the first data packet and the second data packet, retransmission of the first data packet and the second data packet occurs by at least one of: the UE retransmitting the first data packet at a first time and the second UE HW 85291799US02Page 3 of 9retransmitting the second data packet at a second time, wherein the first time and the second time are different, and wherein the UE and the second UE use the same pilot signal; the UE retransmitting the first data packet at a first frequency resource and the second UE retransmitting the second data packet at a second frequency resource, wherein the first frequency resource and the second frequency resource are different, and wherein the UE and the second UE use the same pilot signal; or the UE and the second UE retransmitting the first data packet and the second data packet with different 
Response to Remarks/Arguments
Applicant’s remarks/arguments on pages 10-11 with respect to “wherein the first transmission scheme and the second transmission scheme each includes at least one of: a numerology specifying at least one of a cyclic prefix length, or a subcarrier spacing; or a resource group” of independent claim(s) regarding Sheng reference have been considered but are moot in view of new ground of rejection. Applicant’s remarks/arguments on pages 11-12 with respect to “wherein the first transmission scheme and the second transmission scheme each includes at least one of: a numerology specifying at least one of a cyclic prefix length, or a subcarrier spacing; or a resource group” of independent claim(s) regarding Ying reference have also been considered but are moot in view of new ground of rejection. Applicant's remarks/arguments on pages 11-12 regarding Ying reference with respect to “grant-free transmission” have been fully considered but they are not persuasive. Applicant submits that Ying's asserted second transmission scheme different from the first transmission scheme is signaled for grant-based transmissions, not for grant-free transmissions. Ying does not disclose that the transmission scheme for its grant-free initial transmissions can be updated by the base station. In response, the Examiner respectfully disagrees with the Applicant’s assertion because the limitation in the claim specifically recites “first transmission scheme currently assigned to the apparatus for grant-free first-packet uplink transmissions”, thus the claim does not require that the second transmission scheme selected for the apparatus is for grant-free uplink transmission. Ying, on the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476